LAY, Circuit Judge,
concurring.
I concur in the result reached by Judge Gibson. I do so on the narrow ground that the agreement by the company and the Union to go back to the arbitrator and to rearbitrate the preference of the plaintiffs was not disclosed to the plaintiffs. This was presented to the arbitrator without any notice whatsoever to the plaintiffs and without anyone representing their rights. I think this is the only evidence of bad faith in this record. Cf. Buchholtz v. Swift & Co., 609 F.2d 317, 335 (8th Cir. 1979) (Lay, J., dissenting).